CLAY, Commissioner.
This is an appeal by the Commonwealth in a condemnation case from an order of the circuit court dismissing its appeal from-a county court judgment which confirmed a Commissioners’ award of $44,000. In all pertinent respects the procedural questions involved are identical with those in the case of Commonwealth of Kentucky v. Utley, Ky, 350 S.W.2d 698. For the reasons stated in that opinion, the circuit court erroneously dismissed the Commonwealth’s appeal and it is entitled to a trial under the provisions of KRS 177.087.
The judgment is reversed for consistent proceedings.
PALMORE, Judge, not sitting.